Winkler, J.
The indictment presented against the appellant contains two separate and distinct counts. The *14first count charges the appellant with the forgery of a deed from one John R. Conner to the defendant for three hundred and- thirty-eight acres of land in Collin County, setting out at length the deed alleged to have been forged. The second count in the indictment charges that the defendant, on September 9, 1876, in Collin County, Texas, unlawfully, wilfully, and without lawful authority, and with intent to defraud, did knowingly “utter, publish, use, and pass as true and genuine,” the false and forged deed from Conner to himself, set out in the first count, by causing to be placed on record, in the office of the clerk of the County Court of Collin County, the said forged deed, knowing it to be a forgery. On the trial, the count for forging the deed was abandoned, the prosecution having elected to try on the count for uttering and passing, and causing to be filed and recorded, as true and genuine, the forged deed, knowing it to be false and forged; which is the second count in the indictment. The result of the trial was a verdict of guilty, the punishment being assessed at two years’ confinement in the penitentiary.
The several errors complained of as having been committed on the trial below, and which are urged here as cause for the reversal of the judgment of the court below, may be appropriately considered in the order presented in the brief of counsel for the appellant, as follows : First, the rulings of the court on the admission of evidence, as presented by nine bills of exception saved by the appellant; second, the alleged errors in the charge of the court; and, third, the erroneous action of the jury in finding a verdict of guilty, and of the court in refusing to set this verdict aside. The first subdivision of the subject, embracing, as it does, the several bills of exception set out in the record, each one calling in question the action of the court, either as to the manner of admitting evidence or as to the matter admitted in evidence o against the accused, constitutes the gravest and most important features of this trial.
*15The first two bills of exception, which are presented together by the appellant’s counsel, set out that before the State had offered in evidence or read to the jury the alleged forged deed from Conner to the defendant, and before the State had offered evidence to show that the deed alleged to be a forgery had been filed for record or recorded in the office of the county clerk of Collin County, the State was permitted, over objection by the defendant’s counsel, to interrogate several witnesses as to the handwriting, existence, and custody of other instruments than the one set out in the indictment, and other circumstances connected therewith ; it being objected, as each witness was offered, that such evidence was premature, and offered out of its legal and regular order, and was irrelevant, there being no evidence introduced tending to show that the deed with the uttering of which the defendant was accused ever existed, or that it was in fact a forgery, or that it had ever been uttered by the.defendant, or by any other person ; and because the admission of this testimony was calculated to forestall and prejudice the cause of the defendant in the minds of the jury; and because the parties testified to by these witnesses were not charged in the indictment to have acted in concert or conspiracy with the defendant.
The precise question raised by these two bills of exception is this: Was the State, in this case, required by the rules of law to commence the introduction of evidence at any particular point, in proving the chain of facts necessary to establish the defendant’s guilt? It is not contended, in this connection, that the testimony would not have been admissible if it had followed, rather than preceded, testimony that the deed from Conner to the defendant, and with the utterance of which the defendant was charged, was a forgery, and after testimony as to the utterance had been introduced, or proof of an acting with others had been admitted.
We are not aware of any rule of law, or any adjudicated *16case under the Texas Codes, which requires that a party to any judicial proceeding shall commence his evidence at any particular part of the chain of facts by which the suit is to be maintained or the cause defended, or where sufficient importance has been attached to the subject to require the reversal of a judgment when the trial court has not confined the party, in the introduction of evidence, to any particular rule. In practice, so far as our reading and observations have gone, the rule seems to be to admit legal and competent evidence at any convenient stage of the trial; and although the relevancy of the testimony may not at first be apparent, yet, if counsel propose to connect it with other testimony, it is usual to receive it on the assurance of counsel that it will be so connected. The consequence of a failure to do so ordinarily is that the testimony is excluded from the jury, or, in the language of Mr. Grreenleaf, it is to be “ laid out of the case.” In treating of this subject, Mr. Grreenleaf uses this language : “ Nor is it necessary that its relevancy should appear at the time when it [the testimony] is offered, it being the usual course to receive at any proper and convenient stage of the trial, in the discretion of the judge, any evidence which the counsel shows will be rendered material by other evidence, which he undertakes to produce. If it is not subsequently thus connected with the issue, it is to be laid out of the case.” To attempt to lay down a more stringent rule of practice would often tend to embarrass counsel and hinder the expeditious disposal of the business of the courts. It would doubtless be more systematic to require counsel, in the production of evidence, to commence at one or the other end of the chain of facts intended to be proved on the trial, and, having thus begun, to connect the entire chain of facts consecutively through to the other end of the chain of facts. And whilst, as stated by Mr. Grreenleaf and cited by appellant’s counsel, proof of contemporaneous transactions, in order to prove guilty knowledge, “regularly ought not to be introduced until the *17principal fact constituting the corpus delicti has been established,” — and this would be, perhaps, a convenient rule of practice, — still, we are of opinion that to give it the force ■here contended for would be an unwarranted innovation upon the rules of practice which have-uniformly obtained in this country, so far as we are advised by reference to the decisions of courts of last resort.
The ground of complaint in the third bill of exceptions is that two witnesses, Fisher and Spence, were permitted, over •objection, to testify as experts to the genuineness of the •deeds, and the signatures thereto, from C. L. Pyron to A. P. Thompson, and from A. P. Thompson to J. E. Conner; the ground of objection, as stated in the bill of exceptions, being that the witnesses did not know the handwriting of the defendant, Heard, nor that of M. M. Young (which latter person other witnesses had connected with the defendant), nor those of C. L. Pyron and A. P. Thompson (the names of the last two purporting to be signed to the two deeds offered in evidence), nor that of Sterling Fisher, nor of Brad Hancock, nor of W. H. Miller, nor of Alf Moore; and having given evidence as to their means and opportunities of becoming judges of handwriting, they then proceeded to ■detail to the jury at length their reasons for believing the deeds from Pyron to Thompson and from Thompson to Conner were forgeries, when the said witnesses had by their own testimony disqualified themselves from "testifying as to said handwritings, because there was no specimen of the handwriting of either Pyron or Thompson, or of the other persons, Sterling Fisher and others named above, that were admitted to be genuine ; and because there was no standard of comparison before the jury; and because it was the duty of the court, and not of the witnesses or the jury, to determine whether the witnesses were experts or not; and because said evidence was premature, illegal, and incompetent for the purposes intended, under the state of the case, and calculated to prejudice the defendant’s case and to confuse *18and mislead the jury. These are the grounds of' objection to the testimony.
Counsel say, in their brief for appellant: “ These are the same two witnesses, it will be. remembered, whose evidence in Phillips v. The State, 6 Texas Ct. App. 331, was decided by this court to have been improperly admitted, under practically the same circumstances as detailed in the bill under consideration; ” and we are referred to Phillips’ Case, Hatch’s Case ( 6 Texas Ct. App. 384), and to Eborn v. Zimpleman (47 Texas, 503), in support of their argument. What was decided by this court in Phillips’ and in Hatch’s cases was to the effect that a signature offered as a standard of comparison cannot be proved to be a genuine signature merely by the opinion of a witness that it is so, such opinion being derived solely from the witness’s general knowledge of the handwriting of the person whose signature it purports to be, but must be admitted or established by proof to be genuine. In other words, in proving an instrument or signature by a comparison of handwriting, there must be in proof an admitted or proved standard of comparison as a starting-point. These decisions are based upon and are believed to harmonize with Eborn v. Zimpleman, 47 Texas, 503, cited by appellant’s counsel, where other authorities are also cited as bearing on the subject. In Eborn v. Zimpleman, the opinion rests, in part at least, upon the case of The Commonwealth v. Eastman, 1 Cush. 217, from which an extract is embodied in the opinion, and Eastman’s case is cited by this court in Phillips’ case. So that the decisions in both Phillips’ Case and Eborn v. Zimpleman rest, in part at least, on that of Eastman (1 Cush. 217), in so far as the precise question now under consideration is concerned. On a careful examination of each and all of these cases, it will be found that they make no decided ruling as to what may be testified to by experts proper, or as to the value of their opinions when given in evidence, except inferentially ; but, on the contrary, these cases all have more immediate reference to proof by comparison of handwritings.
*19The doctrine announced by this court in the cases of Phillips and of Hatch is, that when it is sought to establish the genuineness or the falsity of a writing or a signature by comparison of handwritings, there must be a standard of comparison established, either by the production of a writing or signature admitted to be a genuine specimen, or by establishing by ■ clear and indisputable evidence such a standard of comparison. These precise facts should be borne in mind in determining the exact scope and meaning of these cases, and their application to the questions now under consideration. As to the value of the opinions of experts as such, and the weight to be attached to their testimony in determining the genuineness, or otherwise, of a writing offered in evidence, we derive but little aid from adjudicated cases by Texas courts. It is sufficient for a decision of the question presented by this bill of exceptions to say that, independent of the question of experts, there were in evidence-proper standards of comparison of the signature of Pyron, and the handwriting of Young, and proof direct that the signature of Pyron to the deed to Thompson, and that of Thompson in the deed to Conner, were forgeries. The court, held that the two witnesses had on their examination proved! themselves qualified to testify as experts, by permitting their opinions to go to the jury as such. The evidence thus elicited was cumulative of other testimony adduced, and to the extent that their testimony was solely the opinions of the, witnesses as experts, based on large experience and varied opportunities, where their duties required of them much care and scrutiny in examining, studying, and comparing the handwriting and the peculiarities of a large number of signatures, upon which they were required in responsible official capacity to act, we are of opinion they showed .themselves experts, competent under the law to express their opinions as to the matters to which they testified, as set out in the statement of facts, and that the court did not err in overruling the defendant’s objections to its admissibility. *20Johnson v. The State, 35 Ala. 370 ; 1 Greenl. on Ev., sect. 440, and note 2.
As to the admissibility of this character of evidence for the purpose of establishing guilty knowledge of the defend-' ant that the particular deed which he is accused of uttering was not genuine, see Francis v. The State, 7 Texas Ct. App. 502, and authorities there cited. Further light is thrown upon this subject by the case of Rex v. Wylie, (New Rep. 91), decided at the Old Bailey in 1804, where, on an indictment for disposing of and putting away a forged bank-note, knowing it to be forged, the prosecutor was permitted to give evidence of other forged notes having been uttered by the prisoner, in order to prove his knowledge of the forgery; and in the remarks of Lord Ellenborougk and others, in deciding the case, the older adjudications were referred to, and it was said the question presented was “ not new.” These remarks will apply as well to other questions as to those embraced in this bill of exceptions. In deciding upon a question of evidence, as to its bearing on the affirmance or reversal of a judgment, we are required to look to the whole evidence, rather than to the order of its introduction, in order to determine its value and effect. As to the testimony objected to, as set out in bill of exceptions No. 4, when considered with reference to the qualification appended to the bill by the judge, we deem the error committed, if indeed any was committed, as being wholly unimportant, when considered with reference to the whole aspect o± the case as it then stood before the court.
Bill of exceptions No. 5 discloses the fact that certain evidence concerning á box of papers purporting to have been received from the widow of M. M. Youug, after the death of Young, was admitted over objection by the defendant, but was subsequently excluded from the jury. One objection urged to this testimony is the danger that the improper testimony would find a lodgment in the minds of the jury to such an extent as not to be effaced by its withdrawal *21afterward by the court. We are of opinion, as we have heretofore intimated, that in practice the court should generally decide upon the admissibility of evidence when offered, if objected to, rather than resort to the remedy of undertaking to control the effect of incompetent evidence by the charge to the jury; and, as was said in Myers v. The State, 6 Texas Ct. App. l,.we still deem that “it is of doubtful expediency, to say the least of it, to admit improper evidence to the jury and depend upon controlling it by a charge.” Such intimations as this are not infrequently made, and are addressed to the trial judges, to guard them against such rulings as may seem prejudicial to the rights of a person on trial; and a case might arise where a disregard of these rights would cause a conviction to be set aside. But it not infrequently occurs that the case has not been so far developed that the court can determine, at the time the evidence is offered, whether it is admissible or not. Whether it is so, or not, often depends upon further developments, connecting it with the case by other and further testimony; and this is likely to be the case in an investigation of a subject like the present, where, in order to prove the guilty knowledge of the accused, a corresponding latitude must necessarily be permitted.
In the present case, as developed in the record before us, we are not prepared to say that any material error was committed ; certainly not such as calls for a reversal of the judgment, employing this as a factor. From the abundance of the evidence showing the intimate relations existing between the defendant and the man Young, and having relation to the particular title in question, we are not prepared to say that the evidence is not irresistible that the evidence contained in the box of papers obtained from his widow after his death was not, in fact, in the possession and care of a co-conspirator whilst the conspiracy was pending. This remark will apply with the same force to the deeds obtained by the defendant from the widow of Young,' after his *22death, as to the papers mentioned in this bill of exceptions. There can be no doubt, from the testimony, that at the very time the deed for the utterance of which the defendant js prosecuted was being obtained, the relations between the defendant and Young, and Young and Reed, mentioned in bill of exceptions No. 6, were of so intimate and confidential a character as to render them jointly liable, each for the acts and declarations of the other ; and whether these land-transactions, which were largely in common, were criminal or not, was a question for the determination of the jury under the proofs adduced. As to the testimony of Strong, the question of his credibility was one for the jury, and not the court, it not being shown that he was incompetent.
The seventh bill of exceptions calls in question the correctness of the rulings of the court in admitting evidence of facts which, being isolated, related to and tended to implicate other persons, and among them the man Young, and having no direct reference to the defendent; the ground of objection being that the defendant was alone indicted, and there being no averment that the defendant acted in concert with any other person in uttering the forged paper, nor any charge of conspiracy between the defendant and Young, or any other person, to commit the crime charged. We have a statute, peculiar in some respects, relating to principals in the perpetration of crime, and which, it is believed, makes material innovations upon the common law with regard to the law of conspiracy, which is still itself an indictable offence. It is declared, among other things, that “ all persons are principals who are guilty of acting together in the commission of an offence.” Penal Code, art. 74. Various examples are given in succeeding articles of the Code (arts. 75—78) .as to what connection with the offence committed, or the actual perpetrator, will constitute one a principal offender in the particular transaction. Under this article of the Code, and even at the common law, it is not required that the different parties to the per*23.petration of crime should be in fact together when the thing is done, to constitute them principals in the offence; .and especially when the act or thing is composed of different parts, all uniting in one whole transaction. If there be a. common object in view, in which the mind of each participant concurs, any act done in pursuance of the common design, and while it still is in existence, and which would, at common law, constitute such offender a co-conspirator, would, under the statute, render him a principal offender, and subject him to be prosecuted as a principal. So here, if there was a mutual agreement and understanding between the defendant and Young, or between the defendant and any other person, or any number of persons, to put on record a forged deed to a particular tract of land in Collin County, and, in order to consummate the common object, any act done by such other person in pursuance of the common design, and with knowledge of the common design, or with knowledge of the guilty intent of the defendant, would render such other person a principal offender, no matter where or how widely they, were separated from each other. .If one were at New York, another at New Orleans or St. JLouis, and the defendant at San Antonio, when the part to be performed by each was performed, each would be a principal, and his acts would be as binding on all the others as if they had all been present in the most private retreat on -earth. We are not aware of any rule of law or practice which requires, either that all the principals shall be indicted together, or that it is necessary that the person connected bv the evidence with the one indicted should himself be under indictment, in order to admit proof of his participation in the perpetration of the act for which the one on trial .may be charged.
As to the matters complained of in the seventh and succeeding bills of exception, the questions raised are so nearly .the same in principle to others discussed at length, that we deem it unnecessary to do more than to refer to what we *24have already said as to the evidence of, the contents of the-box of papers obtained from the widow of Young after his-death, and other proof obtained from the same source. The-jury were entitled to take with them in their retirement,, and to. consider all the testimony admissible under the law, voluminous though it be, in order to arrive at a proper conelusion in forming their verdict. Code Cr. Proc., art. 693. The jury must be presumed competent to grapple with subjects of this nature, complicated though they be, under appropriate -instructions from the court as to the mode of" applying the facts to the law of the case. Much of this mass of testimony would have been inadmissible but for the latitude-allowed in searching after the knowledge of the defendant, that the deed he is charged to have uttered was a forgery. If this be wrong, then the law is wrong, and should be-changed.
Whilst it is true, as argued by the appellant’s counsel, that a person cannot be convicted of one offence on proof of having committed another, and that the general rule is against receiving evidence of other offences, and that the-authorities show that such testimony is admissible in but a limited class of cases, all of which positions are to some-extent supported by authorities they cite, it is equally true-that the case under consideration belongs#to the very class-which forms the exception to the general rules which ordinarily obtain in the production of evidence. It may be-proper to state, further, that there is a clear and manifest, distinction between the present case and that of Myers v. The State, 6 Texas Ct. App. 1, cited by counsel. It may be possible that among this large amount of testimony some-slight error may have crept in. If so, we have failed to detect it in our earnest endeavor to so separate the grain from the chaff that we might see clearly the portions having pertinent bearing upon the subject under investigation, but without having discovered any material departure from well-established authority.
*25We come now to a consideration of the charge of the court, in the order of argument. After the judge had delivered to the jury his general charge at length, counsel for the defendant asked the court to give to the jury certain additional instructions, which were given by the court as asked by the counsel. Counsel then requested the court to give a special charge on the subject of circumstantial evidence, which the court refused to give, stating, as the reason for his refusal, that it was “refused because given in the main charge, in substance and effect.” This court holds the opinion that in cases dependent entirely upon circumstantial evidence, the judge should give to the jury, in some appropriate language, an instruction as to the conclusiveness of this character of testimony, and the certainty to which it must go in order to warrant a conviction upon it alone. On looking into the general charge of the court, however, it is found that the record verifies the statement of the judge in refusing the special instruction asked, to wit: that it is given in the main charge, in substance and effect. The judge having once given to the jury an instruction deemed sufficient, he was not required to repeat it, and did not err in refusing the charge asked.
It would extend this opinion beyond reasonable length, and be also a useless consumption of time, to consider at length the various objections to the charge urged in argument ; hence this will not be attempted, but some of the apparently most important features will be briefly considered. It is objected, as in the admission of the evidence, that the charge erroneously permitted the jury to consider whether any person other than the defendant participated in the preparation of the deed uttered by the defendant; in other words, that the charge on principal offenders was erroneous. In addition to what we have already said, we need do no more than add that the charge embraces substantially the statute relating to principal offenders, already cited. The testimony having been properly admitted, as we *26have seen, it was the duty^ff the court to instruct the jury as to its application. It is also urged that, inasmuch as the defendant had introduced evidence of previous good character, the jury should have been instructed as to the effect of such testimony. The judge, by admitting the evidence to the jury, authorized them to consider it; to have done more would have been to invade the province of the jury, who are by law the exclusive judges of the weight to be given to the testimony. It was beyond the power of the court to tell the jury how much weight they should attach to the evidence of good character. Again : it is argued that the charge is liable to the same objection found to the charge in Francis’ case, already referred to. In that case the court charged a certain section of the Land-Forgerv Act, without making any application of the law to the facts of the case. This was deemed erroneous, not only because of a want of application, but because it allowed too great latitude to the jury, and did not prevent them from basing a verdict upon proof of any one fact which tended to show the guilty knowledge of the defendant. This case is in several respects unlike that of Francis. In the first place, the charge in Francis’ case, as well as that in Marshall’s Case (40 Texas, 200), was excepted to at the time of its delivery ; whilst the charge in the present case seems not to have been excepted to, and hence does not stand on the same footing. But further: in the present case the very error committed in Francis’ case was corrected, and the latitude there given to the jury was in the charge in the present case restricted to the case on trial; and the jury could not have been misled by the charge, and have convicted upon testimony introduced to prove scienter, unless by deliberately disregarding the charge of the court. We find no material error in the charge of the court, of which the appellant is in condition to complain.
It is urged in the motion for a new trial that, because of an imperfect understanding between attorney and client, *27certain questions were not asked of one of the defendant’s witnesses, and that certain facts had been discovered since the trial which were important to the defence of the case, and which could be produced on another trial. Whilst the argument is a persuasive one, we are of opinion the court did not err in refusing a new trial on either of these grounds.
As to the sufficiency of the evidence to support the verdict, we can only say that but for one important fact in the evidence we might be more inclined to concur in the views of counsel; but when we consider the standing, intelligence, and peculiar occupation of the defendant, as disclosed by the testimony, and the further fact that he obtained from the family of the deceased (Pyron) his genuine signature, clipped from the family Bible, and himself forwarded this signature to his particular friend and confederate at St. Louis, doubtless for the purpose of being used in the perpetration of these forgeries, we are forced to the conclusion that the proof sustains the verdict. It may be that the defendant, with his fair fame and repute among his neighbors, has beoome the victim of misplaced confidence; but if this be the fact, it ivas not made to appear on his trial. We have 'examined the voluminous record of the case with care and •solicitude and in view of the consequences to this appellant, and from an examination of the Avhole case, in the light of .able and zealous argument, both oral and written, and not without sympathy as well, and have found no such error in the proceedings as would warrant an interference with the verdict and judgment. The judgment must therefore be affirmed.

Affirmed.